Case 2:21-cv-02022-DOC-KES Document 71-3 Filed 04/28/21 Page 1 of 3 Page ID #:3339




             Exhibit 3 to the
         First Amended Answer,
        Affirmative Defenses, and
              Counterclaims
4/28/2021
        Case      2:21-cv-02022-DOC-KES Document 71-3 Filed 04/28/21 Page 2 of 3 Page ID #:3340

                     Q. Search
                                                                                                              ••
                                                                                                              ••           ==                                                                          Try Premium Free
                                                                                                                                                                                                          for 1 M onth
                                                                                                 1-ome     My~etworlc      Jobs       Messaging     r-.otifications                       W::>rk•


                                              BK Arizona Sandal • Masters of comfort since 177410nly_$39.991Mid-season sales-Huge discount Ad ···

                                                                                                                                                                                                             Ad

                                                                                                                                                                      Get tr>e atest;obs a nd ndustry news




               _.· ~ · ~                                                                                                                                  Document. explore relevant opportunities
                                                                                                                                                               with Marriott International

              f                      '
                                     ~
                                                                                            @+i:id•• ( 6            Message )
                                                                                                                                                                                 ~
              Laura Arce Aita                                                                        II"'"- Thrive Natural Care

              Founding Director of Product R&D Thrive Natural Care /                                                                                    People also viewed
                                                                                                     ~ Universidad de Costa Rica
              Co-owner Laita Cosmetics
                                                                                                                                                                        Alex McIntosh • 3rd+
              Costa Rica      165 connections · Contact info                                                                                                            co-'ounde,. & ceo a: 'hrive f\atura Care

                                                                                                                                                                        (Connect)




               •
              People and pages related to Laura

                           L·oreal
                           Page • CosmetJCs
                                                                       b
                                                                                Beauty Independent
                                                                                Page • Online ~~edia
                                                                                                             See all     <00
                                                                                                                                      Global C
                                                                                                                                      Page• Put
                                                                                                                                                                        Juan C. Rico Almaguer • 3rd+
                                                                                                                                                                        R&J lngred on Mexico S.A. d e C.V.

                                                                                                                                                                        (Connect)
                           344967"6 follo~ers


               ( _______F_o_l_lo_w_ _ _ _ __ )
                                                                                j39S9 follo .... ers


                                                                     ( _______F_o_l_lo_w
                                                                                       _ _ _ _ __ )                        ( __ _     25 33-d 'ol
                                                                                                                                                                        Maria Magdalena Gonzalez
                                                                                                                                                                        Delgado • 3rd+
                                                                                                                                                                        Gererite Sr. R.&D ln..estigac On y
                                                                                                                                                                        Desarrollo ' Qulmico t Chem st, Scienust/...

                                                                                                                                                                        (Connect)

              About                                                                                                                                                     Walter Lobo • 3rd+
                                                                                                                                                                        Gerente en Grupo So aris Co5",a Rica
              I believe in nature 's wisdom and I am passionate a bout designing e ffective, n atural based, healthcare products. that
              helps people look better a nd live h ealthie r lives.                                                                                                     (Connect)

                                                                                                                                                                        Alonso leiton • 3rd+
                                                                                                                                                                        Ma'1ceting and R&D Director

              Activity
                                                                                                                                                                        (Connect)
              170 followers

              Posts laura created. shared, or commented o n in the last 90 days are displayed here.                                                                           Show more v


                                                                   See a ll activity
                                                                                                                                                        People you may know

              Experience                                                                                                                                                Maev e Lalor
                                                                                                                                                                        Ep10emiolog1.St, rese archer m e rruptmg

                           Founding Director of Product R&D                                                                                                             transmiss on

                           ThrlVe Natural Care
                                                                                                                                                                        (Connect)
                           M ar 2013 - Present • 8 yrs 2 m os

                           R&D direction. formula design of Thrive's healthy. high-p erformance, men' s shave and skincare                                              Angela Robertson
                           p roducts.                                                                                                                                   Operations Manager at American Type
                           Unique, natural derived and ef fective products certified · Premium Body Care'" by Whole Foods                                               Cu a.re Co ect on
                           M arket
                                                                                                                                                                        (Connect)
                           Technical lead for the ada ptation and incorporation of Thrive's unique costarican e xtracts into our
                           formulas.


                                                                                                                                                        9
                                                                                                                                                                        Paris McGruder
                                                                                                                                                                        Po icy & Advocacy Operations Specia st at
                                                                                                                                                                        Cystic Fibres. s Foundation
                           Co-founder, Research & Development Manager
              Laft«        Laita Cosmetics                                                                                                                              (Connect)
                           Mar 2003 - Present • 18 yrs 2 mos
                           Costa Rica                                                                                                                                   Elizabeth Carissimo
                           Co-founder and Co-owne r of laita Cosmetics, R&D and Quality Control Ma nager                                                                Student a t George Wason Un .. ersity
                           Deve lope d 50 natura l based cosmetics for h air & skin for our com mercial brand, Laita Cosmetics;
                           our professional brand, Di Lino Brillanti; and o ur Laita Spa brand                                                                          (Connect)
                                                                                                                        ...see more
                                                                                                                                                                        Cheentan Mehta
                                                                                                                                                                        Bus ness ~r,er at Dev Darshan LLC


              Educat ion                                                                                                                                                (Connect)

                           Universidad de Costa Rica                                                                                                                          Show more ...,
                           Food Engineering


                                                                                                                                                        lffl LEARN IN G
                                                                                                   Exhibit 3
https://www.linkedin.com/in/laura-arce-aita-00275758/                                              Page 56                                                                                                                1/2
4/28/2021
        Case              2:21-cv-02022-DOC-KES Document 71-3 Filed 04/28/21 Page 3 of 3 Page ID #:3341
                                                                                                                                                             Add new skills with these courses
               Skills & endorsements                                                                                                                                                 Retouching Skin with
                                                                                                                                                                                     Lightroom and Photoshop
               Cosmetics


               Product R&D


               Natural Products

                                                                         Show more....,,,.
                                                                                                                                                             -                       lnfraWorks 2021: Parametric
                                                                                                                                                                                     Civil Structure Models



                                                                                                                                                                                     Inclusive Tech: Building Your
                                                                                                                                                                                     Team




                                                                                                                                                                  Show more on Linked In Learning
               Interests

                                    Cosmetics and Beauty Network
                                    91 688 members




                                    Natural cosmetics scientists association
                                    1,-:-4- members
                                                                                  •               Vital Voices Globa l Partne rship
                                                                                                  12976 fo owers




                                                                                                  Brene Brown       Im
                                                                                                  Uoiversity of Houston - Universrty of Texas at Aus
                                                                                                  2 - 5,4 Ar 'olloV11ers
                                                                                                                                                             Promoted




                                                                                                                                                             Get Your Case Review
                                                                                                                                                                        N ow!
                                                                                                                                                                                                    ..-.-s

                                                                                                                                                                                                Let Art Take Root
                                                                                                                                                                                               Inte rested in learning
                                                                                                                                                               Have your injury case          more a bout greenscreen's
                                                                                                                                                              reviewed by an attorney          m::>dular pane ls? C id:
                                    Universidad d e Costa Rica                                    CEW
                                                                                                                                                                                                       below
                                                                                                                                                             for free online. Sta rt he re_
                                    98 856 fa lo.,..ers
                                                                                    CEIi          19 500 fo owen


                                                                                                                                                                     l earn more                    l earn more

                                                                               See a ll




           Linked Im
           About                                      Accessibility             Talent ~utions                             Questions?                             Se ect l a ngi...age

           Community Guidelines                       Career-s                  Marketing Solutions
                                                                                                                           V s tour -e p Ce"':er.
                                                                                                                                                                 I   English (English)

           Privacy & Terms -                          Ad Choices                Advertising                                Manage your account and privacy
                                                                                                                           Go to your SettmgS-
           Sales Sokltions                            Mobil e                   Sm all Business

           Safety Center


           _ nked   !'l   Corpora.hon t:: 2021




                                                                                                           Exhibit 3
https://www.linkedin.com/in/laura-arce-aita-00275758/                                                      Page 57                                                                                                        2/2
